Citation Nr: 1703609	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  05-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right wrist disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for bone spurs, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for tonsillar hypertrophy, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for a joint disability, to include arthritis, to include as secondary to a service-connected disability.

9.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right radial head fracture.

10.  Entitlement to a total rating for compensation purposes based on individual unemployability.


(The issues of entitlement to service connection for a skin disability, service connection for posttraumatic stress disorder, service connection for silicosis, and service connection for sleep apnea, as well as entitlement to an evaluation in excess of 10 percent for anxiety disorder, entitlement to an evaluation in excess of 10 percent for right knee strain, and entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease will be addressed a separate Board decision.) 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2004 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

With regard to the claim for service connection regarding the left ankle, although the issue was previously characterized as a claim for entitlement to service connection for a left ankle scar, following a review of the record, the claim has been recharacterized as noted on the title page to better reflect the Veteran's contentions and the nature and scope of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In November 2009 and January 2016 hearings before the Board, the Veteran provided testimony concerning the issues listed on the cover page of this decision.  A letter was sent to the Veteran in August 2016 notifying him that he had the option of having a third hearing with another Veterans Law Judge who would be assigned to the panel to decide his appeal.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  The Veteran responded that he did not wish to have a third hearing.  Therefore, an additional hearing is not required in this case.


REMAND

The Veteran seeks service connection for bone spurs and for a joint disability, including arthritis, to include as secondary to a service-connected disability.  The July 2012 Board remand directed that the RO contact the Veteran and ask him to identify, with specificity, the locations of his claimed joint disorders and bone spurs.  Then, the Veteran was to be afforded a VA examination with a medical opinion addressing whether the Veteran's joint disorders, to include arthritis and bone spurs, were related to his service or to a service-connected disability.

In July 2015, a VA examiner found that it was impossible to render an opinion regarding these issues because the Veteran had not specified the location of the claimed joint disorders, including arthritis, and bone spurs.  However, a review of the record reveals that in a December 2006 statement, the Veteran claimed arthritis in both shoulders and bone spurs in his knees, right elbow, both shoulders, finger joints, and hip joints.  In a March 2008 statement, the Veteran claimed arthritis in his hands, shoulders, knees, and hips.  In a November 2009 statement, the Veteran claimed arthritis in both hands.  Also, during his January 2016 Board hearing, the Veteran stated that he had bone spurs in the shoulders and joint pain in the shoulders, hands, knees, and hips.  Although service connection is in effect for degenerative joint disease in the left knee, it appears from the record that the Veteran has also claimed arthritis in his shoulders, hands, hips, and right knee.  He has also claimed bone spurs in his knees, right elbow, shoulders, fingers, and hips.  Post-service VA treatment records show diagnoses of arthritis and joint spurs, including in the knees and elbows in March 2004.  Post-service private treatment records show osteoarthritis in the right knee and right elbow in January 2008, and a June 2015 VA examination notes a diagnosis of degenerative joint disease in the right shoulder.  Therefore, as the record reflects that the Veteran has identified the locations of his claimed joint disorders, to include arthritis, and the bone spurs; and that the evidence of record shows that the Veteran currently has arthritis of multiple joints and has developed bone spurs, along with service treatment records include multiple reports of swollen or painful joints, the Board finds that the Veteran should be afforded a new VA examination in this case.  

With regard to the claims for service connection for a right and left hip disability, service connection for a right shoulder disability, and an initial evaluation in excess of 10 percent for residuals of a right radial head fracture, as the outcome of these claims for service connection and the assigned rating for residuals of a right radial head fracture could be affected by the outcome of the claims for service connection for bone spurs and for joint disorders, including arthritis, the issues are inextricably intertwined and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Also, with regard to the claim for service connection for a left ankle disability, the Veteran had been afforded a VA examination in November 2010, where a healed left ankle contusion was diagnosed.  The examiner noted x-ray findings that showed a normal left ankle, with calcaneal spurs and a tiny spur of the medial malleolus.  Physical examination revealed tenderness and complaints of pain during palpation of the medial malleolus.  The examiner indicated that the calcaneal spurs and tiny spur of the medial malleolus were not related to the Veteran's left ankle injury in service in January 1981.  The examiner indicated that the Veteran's left ankle disorder was "less likely than not" a continuation of the left ankle treated during service, as he had not sought treatment for his left ankle since discharge from service and that there was a 16 year gap regarding treatment for his left ankle.  However, the examiner did not provide any opinion regarding the Veteran's claim of service connection on a secondary basis, due to a service-connected disability.  Therefore, remand is required to address this issue. 

The Veteran is also seeking service connection for a right wrist disability, including as secondary to a service-connected disability.  In the Board's July 2012 remand, the issue was remanded in order to obtain a new VA medical opinion.  The examiner was directed to provide a rationale to support the previous February 2012 VA's examiner's conclusion that the Veteran's carpal tunnel syndrome, claimed as a right wrist disability, was "less likely as not" caused by or the result of active military service.  The examiner was also directed to provide an opinion as to whether the currently diagnosed carpal tunnel syndrome, claimed as a right wrist disability, was proximately due to or aggravated by a service-connected disability.  

The Veteran was afforded a new VA examination in June 2015, where the examiner noted a diagnosis of a right wrist strain.  The examiner indicated that the examination results did "not suggest a diagnosis" of carpal tunnel syndrome; "more likely than not a continuation of the in-service strain."  The examiner also indicated that the Veteran's wrist problems were affected by his service-connected elbow and shoulder problems to an indeterminate degree.  However in providing this opinion, the examiner did not provide any rationale or explanation for these findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In a July 2015 supplemental opinion, another VA examiner opined that it was "less likely as not" that the Veteran's carpal tunnel syndrome was caused by or the result of military service.  The rationale provided was that there was no evidence of a diagnosis of carpal tunnel syndrome or evidence of symptomatology in service, and a diagnosis of a right wrist strain after a fall in 1975 was an acute and self-limiting injury, with no evidence of chronicity of a wrist disorder.  However, the examiner did not consider or discuss the Veteran's reports of right hand pain in October 1992 and persistent pain in the right forearm in November 1992, following an October 1992 incident where the Veteran fell on his outstretched right hand and injured his right elbow.  In addition, the examiner did not consider the Veteran's complaints of right wrist pain since separation from service, or the Veteran's testimony from his November 2009 Board hearing that he injured his right wrist at the same time he broke his right elbow after he fell in 1992.  As such, the June 2015 VA examination and July 2015 opinion are inadequate, and a new VA examination is warranted in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the Veteran's claim for service connection for tonsillar hypertrophy, to include as secondary to a service-connected disability, the Board remanded the issue in July 2010 in order to afford the Veteran a VA examination.  The examiner was directed to state whether any currently diagnosed tonsillar hypertrophy pre-existed military service, and if so, whether it was permanently aggravated beyond its natural progression by service.  If the examiner found that it did not pre-exist service, then the examiner was directed to state whether the currently diagnosed tonsil disorder was related to the Veteran's military service.  In July 2012, the Board again remanded the issue to afford the Veteran a new VA examination, as the November 2010 VA general medical examiner failed to provide the requested opinion.  

The Veteran was afforded a VA examination in June 2015.  The examiner stated that it could not be determined when the Veteran's tonsillar hypertrophy first occurred without speculating.  Tonsillar hypertrophy was a common finding associated with any oral/ENT infection and there was no evidence that it was significantly aggravated by service or since.  The examiner stated it was unlikely that tonsillar hypertrophy was service-related because it was noted intermittently since service, and it would not be affected by any of the Veteran's service-connected disorders.   

While stating that it could not be determined when the Veteran's tonsillar hypertrophy first occurred without speculating, the examiner did not provide an adequate rationale, nor is it evident based on a review of the record why speculation would be required.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that a speculative opinion is not inadequate where the examiner explains the opinion or the reasons for the opinion are "otherwise apparent in the Board's review of the evidence").  The examiner stated there was no evidence that the Veteran's tonsillar hypertrophy was significantly aggravated by service or since, but did not provide any explanation for this finding.  Also, the service treatment records include statements that the Veteran experienced a tonsil disorder since he was a child, and the Veteran's May 1969 Report of Medical History at enlistment notes problems with tonsils at eight years old.  The service treatment records also show that the Veteran received treatment for swollen tonsils on multiple occasions, and was diagnosed with tonsillitis and tonsillar hypertrophy in service.  It is not evident whether the examiner considered these service treatment records.  Therefore, the Board finds that a new medical opinion should be obtained on remand.     

Regarding the claim for entitlement to a total rating for compensation purposes based on individual unemployability (TDIU), the claims being remanded could potentially impact the Veteran's claim for TDIU.  Therefore, the issue of TDIU is inextricably intertwined with the claims being remanded, and must be adjudicated with the claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, the July 2012 Board remand directed the RO to provide the Veteran with a VA examination in which the VA examiner was to describe the total effect of the Veteran's service-connected disabilities, alone and considered together, on his ability to work.  While the Veteran was provided with separate VA examinations regarding his tonsillar hypertrophy, right elbow, bilateral hips, right wrist, and right shoulder, the examinations did not consider all of the Veteran's service-connected disabilities, and did not adequately speak to the impairment produced by all of the Veteran's service-connected disabilities considered together.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  A new examination is necessary. 

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded the appropriate VA examinations to determine whether bone spurs and joint disorders, to include arthritis, are related to his military service or to a service-connected disability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.
 
Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed joint disorders, to include arthritis, and any currently or previously diagnosed bone spurs are related to the Veteran's active duty service.  

The examiner is advised that the Veteran has claimed arthritis in his bilateral shoulders, bilateral hands, bilateral hips, and right knee; and has claimed bone spurs in his bilateral knees, right elbow, bilateral shoulders, fingers, and bilateral hips.

The examiner must also state whether any currently or previously diagnosed joint disorders, to include arthritis, and any currently or previously diagnosed bone spurs are due to or aggravated by any service-connected disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded the appropriate VA examination to determine whether he has a left ankle disability that is related to his military service or to a service-connected disability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed left ankle disability, including calcaneal spurs and a spur of the medial malleolus, is related to the Veteran's active duty service, including a documented injury with soft tissue swelling after a fall in January 1981.  

The examiner must also state whether any currently or previously diagnosed left ankle disability is due to or aggravated by any service-connected disorder.  
  
A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded the appropriate VA examination to determine whether he has a right wrist disability that is related to his military service or to a service-connected disability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.
 
Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed right wrist disability, to include carpal tunnel syndrome and right wrist strain, is related to the Veteran's active duty service.  In forming this opinion, the examiner must consider the Veteran's reports of right hand pain in October 1992 and persistent pain in the right forearm in November 1992, following an October 1992 incident where the Veteran fell on his outstretched right hand and injured his right elbow.  In addition, the examiner must consider the Veteran's testimony from his November 2009 hearing before the Board that he injured his right wrist at the same time he broke his right elbow after he fell in 1992, and that he experienced right wrist pain since separation from service.  

The examiner must also state whether any currently or previously diagnosed right wrist disability is due to or aggravated by any service-connected disorder.  

The examiner must also specifically comment on the conflicting opinions in the June 2015 VA examination and the July 2015 supplemental opinion.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The Veteran must be afforded the appropriate VA examination to determine whether he his tonsillar hypertrophy is related to his military service or to a service-connected disability.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.
 
Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether tonsillar hypertrophy pre-existed the Veteran's military service and, if so, the examiner must state the specific facts upon which this determination is based.  

If it is determined that tonsillar hypertrophy pre-existed the Veteran's military service, the examiner must also state whether the pre-existing tonsillar hypertrophy was not permanently aggravated beyond its natural progression by military service, and must state the specific facts upon which the determination is based.  

If any previously or currently diagnosed tonsillar hypertrophy is found not to have pre-existed his military service, the examiner must provide an opinion as to whether the tonsillar hypertrophy is related to the Veteran's military service.  The examiner must also express an opinion as to whether the tonsillar hypertrophy is proximately due to or aggravated by a service-connected disability.  
  
A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The Veteran must be afforded a VA examination to determine the functional effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished. The examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of Veteran's service-connected disabilities, to include allergic rhinitis, left shoulder disorder, hypertension, degenerative joint disease of the left knee, status post strain of the right knee, residuals of radial head fracture, hearing loss, tinnitus, anxiety disorder, anterior scar of the left thigh, and posterior scar of the left thigh, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

7.  The RO must advise the Veteran that it is his responsibility to report for the examinations scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

8.  The examination reports must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.

9.  After completing the above actions, and any other development as may be indicated by a response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



___________________________			__________________________
          JOY A. MCDONALD			          DEREK R. BROWN
           Veterans Law Judge				          Veterans Law Judge
      Board of Veterans' Appeals			     Board of Veterans' Appeals



_____________________________
KEITH W. ALLEN
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



